In The
               Court of Appeals
 Sixth Appellate District of Texas at Texarkana


                    No. 06-19-00164-CR



BOBBY CARL LENNOX AKA BOBBY CARL LEANOX, Appellant

                             V.

             THE STATE OF TEXAS, Appellee



           On Appeal from the 6th District Court
                 Lamar County, Texas
                 Trial Court No. 28256




        Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER
       The State of Texas has filed a motion asking this Court to rehear cause number 06-19-

00164-CR, styled Bobby Carl Lennox AKA Bobby Carl Leanox v. The State of Texas. Pursuant to

Rule 49.3 of the Texas Rules of Appellate Procedure, the Court grants the State’s motion for

rehearing and withdraws its original opinion and judgment.

       The reasons for the Court’s ruling are as follows: Subsequent to the issuance of our opinion

in the present case, the case of State v. Trenton Kyle Green, cause number 06-20-00010-CR, was

submitted to the Court. In State v. Green, the State appealed the trial court’s grant of the Appellee’s

motion to quash an indictment. In order to resolve State v. Green, the Court must resolve the same

statutory interpretation issue as is presented in the present case, but in the context of a motion to

quash an indictment. Given the similarity of the issue in both cases, the Court has decided to grant

the State’s motion for rehearing and withdraw our original opinion and judgment in the present

case. The Court does not require additional briefing from the parties but will set the matter for

oral argument. The Court has also on this date granted oral argument in State v. Green and will

set that matter for oral argument on the same date as the present case. The parties in both cases

will be notified of the date and time for the oral argument by separate correspondence from the

clerk of this Court.

       IT IS SO ORDERED.

                                                       BY THE COURT

Date: April 24, 2020




                                                  2